Exhibit 10.1

MUTUAL TERMINATION AGREEMENT

This MUTUAL TERMINATION AGREEMENT (this “Agreement”), dated as of April 5, 2020,
is by and among Hexcel Corporation, a Delaware corporation (“Hexcel”), Woodward,
Inc., a Delaware corporation (“Woodward”), and Genesis Merger Sub, Inc., a
Delaware corporation.

W I T N E S S E T H:

WHEREAS, the parties have entered into that certain Agreement and Plan of
Merger, dated as of January 12, 2020 (the “Merger Agreement”). Any capitalized
term used but not otherwise defined herein shall have the meaning set forth in
the Merger Agreement.

WHEREAS, Section 8.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated at any time prior to the Effective Time by mutual
written consent of Hexcel and Woodward.

WHEREAS, each of the Board of Directors of Hexcel and Woodward has determined
that it is in the best interests of Hexcel and the stockholders of Hexcel and of
Woodward and the stockholders of Woodward, respectively, to terminate the Merger
Agreement in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

1. The parties hereto mutually agree to terminate the Merger Agreement,
effective as of the execution of this Agreement, such agreement constituting the
requisite mutual agreement and written consent required to terminate the Merger
Agreement pursuant to Section 8.1(a) of the Merger Agreement and otherwise as
may be required pursuant to applicable Law.

2. The parties hereto agree that the Merger Agreement is hereby and forthwith
void and without effect and none of Hexcel, Woodward, any of their respective
Subsidiaries or any of the officers or directors of any of them shall have any
liability of any nature whatsoever under the Merger Agreement or in connection
with the transactions contemplated by the Merger Agreement or the termination
thereof, except that Sections 6.2(b) and 6.14 of the Merger Agreement and the
Confidentiality Agreement shall survive such termination of the Merger
Agreement.

3. Each party hereby represents and warrants to the other party that (a) such
party has full corporate power and authority to execute and deliver this
Agreement, (b) the execution and delivery of this Agreement, the termination of
the Merger Agreement and consummation of the other transactions contemplated
hereby have been duly and validly approved by the Board of Directors of such
party, (c) no other corporate proceedings on the part of such party are
necessary to approve this Agreement or the termination of the Merger Agreement
or to consummate the other transactions contemplated hereby and (d) this
Agreement has been duly and validly executed and delivered by such party
(assuming due authorization, execution and delivery by the other parties) and
constitutes a valid and binding obligation of such party, enforceable against
such party in accordance with its terms (except in all cases as such
enforceability may be limited by the Enforceability Exceptions).

4. This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto and duly approved by the parties’
respective Boards of Directors or a duly authorized committee thereof. Any
agreement on the part of a party hereto to any extension or waiver of the
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party, but such extension or waiver or failure to insist on
strict compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

-1-



--------------------------------------------------------------------------------

5. Except as otherwise expressly provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expense; provided,
however, all filing and other fees paid to Governmental Entities in connection
with the Merger prior to the date hereof shall be borne equally by Woodward and
Hexcel.

6. The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of a provision of this
Agreement. When a reference is made in this Agreement to Sections or paragraphs,
such reference shall be to a Section or paragraph of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The word “or” shall not be exclusive. References to “the
date hereof” shall mean the date of this Agreement. As used herein, the term
“person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

7. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other party (which
may be withheld by such other party in its sole discretion). Any purported
assignment in contravention hereof shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
This Agreement (including the documents and instruments referred to herein) is
not intended to confer upon any person other than the parties hereto any rights
or remedies hereunder, including the right to rely upon the representations and
warranties set forth herein.

8. Sections 9.5, 9.7 through 9.10 and 9.12 through 9.14 of the Merger Agreement
are hereby incorporated into this Agreement by reference, and shall apply hereto
as though set forth herein, mutatis mutandis.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

HEXCEL CORPORATION By:  

/s/ Nick L. Stanage

  Name: Nick L. Stanage   Title: Chairman, Chief Executive Officer and President
WOODWARD, INC. By:  

/s/ Thomas A. Gendron

  Name: Thomas A. Gendron   Title: Chairman, Chief Executive Officer and
President GENESIS MERGER SUB, INC. By:  

/s/ A. Christopher Fawzy

  Name: A. Christopher Fawzy   Title: Secretary